DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the gap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 0206/0075790 to JEON in view of US 5,628,122 to SPINARDI or EP 2843100 to VIERO.
Regarding claims 1 and 9-14, JEON discloses a laundry treating appliance comprising:
a treating chamber (drum 120 inside tub 130) for holding clothes for treatment according to a cycle of operation;
a treating chemistry dispenser forming a housing (see detergent box 140 and housing 153) having a first chamber with a port (310) and fluidly coupled to the treating chamber;
an air supply having an inlet and outlet fluidly coupled to the treating chamber (note duct 301 allows air exhausted from the tub to flow therethrough; also note the existence of such tub outlet manifestly requires a tub inlet to allow air into the tub),
further comprising a dispensing drawer (see Figs. 2-3),
wherein the dispensing drawer is slidably received within the housing (see Figs. 2-3), 
wherein the exhausted air is directed into the housing at a location away from the dispensing drawer (note the bend in duct 301 in Fig. 4 directs air into housing 153 at a location away from the drawer),
wherein the exhausted air is directed into the housing below the dispensing drawer (see Fig. 4),
wherein the dispensing drawer comprises at least one reservoir for retaining the treating chemistry (note housing 153 forms a reservoir capable of receiving treating chemistry; see, e.g., Figs. 2-4 and ¶ [0038]),
further comprising a lint filter (150) spaced from the dispensing drawer (see, e.g., Fig. 3).
For claim 1, JEON does not expressly disclose the dispenser having a deflector or a liquid bath defined by a portion of the housing and a retaining wall in the treating chemistry dispenser, wherein a free surface of the bath forms a gap with an edge of the deflector or wherein air supplied from the treating chamber is exhausted through the port into the first chamber of the treating chemistry dispenser and impinged upon the deflector which deflects the exhausted air through the gap between the bath and the deflector, wherein the liquid bath removes lint contained within the exhausted air.  However, it is known in the laundry treating art to provide a detergent dispenser with a lint filter by supplying air from an exhaust conduit to a bath to entrain lint from the air.  For instance, SPINARDI teaches providing a dryer exhaust with an air deflector (32) and a bath for the purpose of retaining lint (see SPINARDI at abstract and Figs. 1-4 and associated text).  VIERO similarly teaches a washer/dryer with a lint remover (145) using water (see Fig. 1 and associated text).
Therefore, the position is taken that it would have been obvious at the time of invention to substitute the dispensing drawer lint remover of JEON with a water lint remover as taught in SPINARDI or VIERO to yield the same and predictable result of using a dispensing drawer to remove lint during drying.
Regarding claim 2, SPINARDI (see first and second chambers formed by deflectors 32,35 in Figs. 2-6) and VIERO (see Fig. 2D) disclose wherein the deflector (32) divides the housing into the first chamber and a second chamber.
Regarding claim 3, both SPINARDI and VIERO have configurations fully capable of forming a gap and pressure drop that achieve the intended use of wherein the gap between the liquid bath and the edge of the deflector creates a pressure drop between the first and the second chamber that causes a velocity of the exhausting air flowing through the gap to be higher than a velocity of exhausting air flowing into the chamber.
Regarding claim 4, the second chambers of SPINARDI and VIERO located downstream of the liquid bath are capable of the intended use of wherein exhausted air enters the second chamber after lint is removed from the bath.
Regarding claim 5, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from at least a portion of treating chemistry dispensed from the treating chemistry dispenser.
Regarding claim 6, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from water and treating chemistry dispensed from the chemistry dispenser.
Regarding claim 7, the configuration in the combination of JEON and SPINARDI/VIERO would result in wherein the liquid bath is formed from at least water.
Regarding claim 8, the configuration in the combination of JEON and SPINARDI/VIERO is fully capable of the intended use of achieving a desired velocity wherein the velocity of the exhausted air over the bath is between 14 ft/s and 42 ft/s.


Regarding claim 15, JEON does not disclose the lint filter below the drawer.  VIERO (in Fig. 1) discloses the lint filter below the drawer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the lint filter of JEON with the modified water lint filter of VIERO located below the drawer to yield the same and predictable lint filtering results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 16, both SPINARDI and VIERO disclose wherein the deflector is located opposite of the port.
Regarding claim 17, both SPINARDI and VIERO disclose configurations capable of the intended use of wherein the exhaust air deflected onto the liquid bath forms a standing wave (note particularly Fig. 4 of SPINARDI and Fig. 2D of VIERO). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 9,725,845. Although the each recites a laundry treating appliance with structural features substantively cumulative to each other with only minor differences.  Applicant should either (1) amend the claims and provide corresponding patentabilty arguments as to how the current claims patentably distinguish over the patented claims, or (2) file a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711